Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated September 8, 2020, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed September 8, 2020 have been considered.


Claim Objections

 	Claims 4, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5, 6, 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 9 of U.S. Patent No. 10790291 [‘291]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a method comprising the steps of coupling one bitline to another via a bypass circuit.
Present Application
Patent ‘291
1.    A non-volatile memory, comprising: an upper semiconductor layer
 including a first metal pad and 
vertically stacked on a lower semiconductor layer, wherein the upper semiconductor layer includes a first memory group spaced apart from a second memory group in a first horizontal direction by a separation region, the lower semiconductor layer includes 
a second metal pad and 
a bypass circuit underlying at least a portion of the separation region and configured to selectively connect a first bit line of the first memory group with a second bit line of the second memory group, and
the upper semiconductor layer is vertically connected to the lower semiconductor layer by the first metal pad and the second metal pad.
1.  A non-volatile memory, comprising: an upper semiconductor layer 

vertically stacked on a lower semiconductor layer, wherein the upper semiconductor layer includes a first memory group spaced apart from a second memory group in a first horizontal direction by a separation region, the lower semiconductor layer includes 

a bypass circuit underlying at least a portion of the separation region and configured to selectively transfer data stored in the first memory group from a first bit line of the first memory group to a second bit line of the second memory group for storage of the data in the second memory group.

2.  The non-volatile memory of claim 1, further comprising: a control logic that generates a connection control signal, wherein the bypass circuit 
selectively connects the first bit line with the second bit line in response to the connection control signal.
3.    The non-volatile memory of claim 1, wherein the bypass circuit includes a transistor including a first source/drain region and a second source/drain 
region, and the non-volatile memory device further comprises: a first contact plug extending from the first source/drain region through the separation region 
to connect the first bit line; and a second contact plug extending from the second source/drain region through the separation region to connect the second bit line.
3.  The non-volatile memory of claim 1, wherein the bypass circuit includes a transistor including a first source/drain region and a second source/drain 
region, and the non-volatile memory device further comprises: a first contact plug extending from the first source/drain region through the separation region 
to connect the first bit line;  and a second contact plug extending from the second source/drain region through the separation region to connect the second 
bit line.
5.    The non-volatile memory of claim 1, wherein a portion of the lower semiconductor layer underlying the first memory group includes a first portion 
of a first row decoder, a second portion of the first row decoder, a first portion of a first page buffer and a second portion of the first page buffer arranged in a first windmill pattern, and another portion of the lower semiconductor layer underlying the second memory group includes a first portion of a second row decoder, a second portion of the second row decoder, a first portion of a second page buffer and a second 

of a first row decoder, a second portion of the first row decoder, a first portion of a first page buffer and a second portion of the first page buffer arranged in a first windmill pattern, and another portion of the lower semiconductor layer underlying the second memory group includes a first portion of a second row decoder, a second portion of the second row decoder, a first portion of a second page buffer and a second 

and a second upper substrate, 


wherein the separation region extends between the first upper substrate and the second upper substrate.
5.  The non-volatile memory of claim 1, further comprising: a lower substrate underlying the lower semiconductor layer;  a first upper substrate 
and a second upper substrate 
respectively disposed on an upper surface of the lower semiconductor layer, 
wherein the separation region extends between the 
first upper substrate and the second upper substrate.
8.    The non-volatile memory of claim 1, wherein the lower semiconductor layer further includes a control logic that generates a connection control signal, and the bypass circuit selectively connects the first bit line and the second bit line in response to the connection control signal.
6.  The non-volatile memory of claim 1, wherein the lower semiconductor layer further includes a control logic that generates a connection control signal, and the bypass circuit selectively connects the first bit line and the second bit line in response to the connection control signal.
9.    The non-volatile memory of claim 1, wherein the lower semiconductor layer further includes a pad region disposed along at least a portion of at 
least one outer edge of the lower semiconductor layer.
7.  The non-volatile memory of claim 1, wherein the lower semiconductor layer further includes a pad region disposed along at least a portion of at 
least one outer edge of the lower semiconductor layer.
11.    The non-volatile memory of claim 1, wherein the bypass circuit includes a transistor having a first source/drain region and a second source/drain 
region, and the non-volatile memory device further comprises: a lower substrate underlying the lower 


a first vertical structure disposed below the first upper substrate and including a first edge region and memory cells of the first memory group; a second vertical structure disposed below the second upper substrate and including a second edge region and memory cells of the second memory group, wherein the separation region extends between the first edge region and the second edge region; a first contact 

plug extending vertically from the first vertical structure to connect the first bit line;

a second contact plug extending vertically from the second vertical structure to connect the second bit line; a third contact plug connecting the first source/drain region; a fourth contact plug connecting the second source/drain region; a first conductive line extending in the first horizontal direction and connecting the first contact plug and the third contact plug; and a second conductive line extending in the first horizontal direction and connecting the second contact plug and the fourth contact plug,

wherein the bypass circuit is disposed in a portion of the first semiconductor layer underlying one of the first edge region and the second edge region.

region, and the non-volatile memory device further comprises: a lower substrate underlying the lower 
respectively disposed on an upper surface of the lower semiconductor layer;  
a first vertical structure disposed on the first upper 
substrate and including a first edge region and memory cells of the first memory group;  a second vertical structure disposed on the second upper 
substrate and including a second edge region and memory cells of the second memory group, wherein the separation region extends between the first edge 
region and the second edge region;  a first contact 

plug extending vertically upward through the first vertical structure to connect the first bit line;  

a second contact plug extending vertically upward through the second vertical structure to connect the second bit line;  a third contact plug connecting the 
first source/drain region;  a fourth contact plug connecting the second source/drain region;  a first conductive line extending in the first horizontal 
direction and connecting the first contact plug and the third contact plug;  and a second conductive line extending in the first horizontal direction and 



As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘291, in that patent '291 does not recites metal pads as part of the transferring data from one layer to another; however, this is an inherent feature within a memory device. Therefore, it is reasonable to assume that the patent ‘291 is similar to that of the present application.
With respect to claims 2, 3 and 5 are the same as that of claims 2, 3, and 4 of patent ‘291.
With respect to claim 6, claim 5 of patent ‘291 is more detailed than that of claim 6; however, it does covers all features of claim 6.
With respect to claims 8 and 9 are the same as that of claims 6 and 7 of patent ‘291.
With respect to claim 11, claim 9 of patent ‘291 is more detailed than that of claim 11; however, it does covers all features of claim 11.


Allowable   Subject   Matter

 	Claims 12-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, the transistor further includes a gate, and the non-volatile memory device further comprises: a control logic that generates a connection control signal applied to the gate, wherein the bypass circuit selectively connects the first bit line with the second bit line in response to the connection control signal.
-with respect to claim 7, a first vertical structure disposed below the first upper substrate and including memory cells of the first memory group and a second vertical structure disposed below the second upper substrate and including memory cells of the second memory group, wherein the first bit lines including the first bit line are disposed below the first vertical structure and extend in the first horizontal direction, the second bit lines including the second bit line are disposed below the second vertical structure and extend in the first horizontal direction, and the first bit lines and second bit lines are electrically insulated from one another by the separation region.
-with respect to claim 10, the bypass circuit includes a transistor having a first source/drain region and a second source/drain region, and the non-volatile memory device further comprises: a lower substrate 
-with respect to claim 12, the upper semiconductor layer includes a first memory group electrically isolated from a second memory group by a separation region, the first memory group including a first set of tiles including a first tile incorporating a first memory cell array, and the second memory group including a second set of tiles including a second tile incorporating a second memory cell array, and the lower semiconductor layer includes a second metal pad and a bypass circuit underlying at least a portion of the separation region, wherein the bypass circuit is configured to selectively connect a first bit line of the first tile with a second bit line of the second tile in response to the connection control signal, and the upper semiconductor layer is vertically connected to the lower semiconductor layer by the first metal pad and the second metal pad.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        May 16, 2021